UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12522 EMPIRE RESORTS, INC. (Exact name of registrant as specified in its charter) Delaware 13-3714474 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Monticello Casino and Raceway, Route 17B, P.O. Box 5013, Monticello, NY 12701 (Address of principal executive offices) (Zip Code) (845) 807-0001 (Registrant’s telephone number, including area code) 701 N. Green Valley Parkway, Suite 200, Henderson, NV89074 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares outstanding of the issuer’s common stock, as of May 8, 2009 was Index EMPIRE RESORTS, INC. AND SUBSIDIARIES INDEX PART I FINANCIAL INFORMATION PAGE NO. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2009 (Unaudited) and December 31, 2008 1 Condensed Consolidated Statements of Operations (Unaudited) for the three months ended March 31, 2009 and 2008 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the three months ended March 31, 2009 and 2008 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11-15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION Item 1A. Risk Factors 16 Item 6. Exhibits 16 Signatures 17 ii Index PART I—FINANCIAL INFORMATION Item 1.—FINANCIAL STATEMENTS EMPIRE RESORTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except for per share data) March 31, 2009 (Unaudited) December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 5,983 $ 9,687 Restricted cash 1,590 969 Accounts receivable 1,705 1,570 Prepaid expenses and other current assets 3,094 3,500 Total current assets 12,372 15,726 Property and equipment, net 29,597 29,908 Deferred financing costs, net of accumulated amortization of$2,295 in 2009 and $2,193 in 2008 2,185 2,287 Other assets 1,330 1,175 TOTAL ASSETS $ 45,484 $ 49,096 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Revolving credit facility $ 7,617 $ 7,617 Senior convertible notes 65,000 65,000 Accounts payable 2,547 2,969 Accrued expenses and other current liabilities 4,374 5,881 Total current liabilities 79,538 81,467 Commitments and contingencies Stockholders’ deficit: Preferred stock, 5,000 shares authorized; $0.01 par value - Series A, $1,000 per share liquidation value, none issued andoutstanding Series B, $29 per share liquidation value, 44 shares issued and outstanding Series E, $10 per share redemption value, 1,731 shares issued and outstanding 6,855 6,855 Common stock, $0.01 par value, 75,000 shares authorized, 34,038 and 33,913 shares issued and outstanding in 2009 and 2008, respectively 340 339 Additional paid-in capital 59,901 59,379 Accumulated deficit (101,150 ) (98,944 ) Total stockholders’ deficit (34,054 ) (32,371 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 45,484 $ 49,096 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Index EMPIRE RESORTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for per share data) (Unaudited) Three Months Ended March 31, 2009 2008 REVENUES: Racing $ 1,924 $ 1,925 Gaming 12,199 13,215 Food, beverage and other 939 1,007 Gross revenues 15,062 16,147 Less: Promotional allowances (691 ) (495 ) Net revenues 14,371 15,652 COSTS AND EXPENSES: Racing 1,642 1,764 Gaming 9,765 12,189 Food, beverage and other 362 412 Selling, general and administrative 2,904 3,364 Depreciation 311 303 Total costs and expenses 14,984 18,032 Loss from operations (613 ) (2,380 ) Amortization of deferred financing costs (102 ) (102 ) Interest expense (1,391 ) (1,446 ) Interest income 11 88 NET LOSS (2,095 ) (3,840 ) Undeclared dividends on preferred stock (388 ) (388 ) NET LOSS APPLICABLE TO COMMON SHARES $ (2,483 ) $ (4,228 ) Weighted average common shares outstanding, basic and diluted 33,945 29,630 Loss per common share, basic and diluted $ (0.07 ) $ (0.14 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Index EMPIRE RESORTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (2,095 ) $ (3,840 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 311 303 Amortization of deferred financing costs 102 102 Stock-based compensation 412 326 Changes in operating assets and liabilities: Restricted cash - VGM Marketingand Purse Account (595 ) 163 Accounts receivable (135 ) (212 ) Prepaid expenses and other current assets 406 (1,067 ) Accounts payable (422 ) 95 Accrued expenses and other current liabilities (1,507 ) (1,346 ) Other assets (155 ) 361 NET CASH USED IN OPERATING ACTIVITIES (3,678 ) (5,115 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment (26 ) Restricted cash - Racing capital improvement (26 ) 294 NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES (26 ) 268 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options 14 Restricted cash - Revolving credit facility (4 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 10 NET DECREASE IN CASH AND CASH EQUIVALENTS (3,704 ) (4,837 ) CASH AND CASH EQUIVALENTS, beginning of period 9,687 15,008 CASH AND CASH EQUIVALENTS, end of period $ 5,983 $ 10,171 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest during the period $ 2,691 $ 2,746 SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Common stock issued in settlement of preferred stock dividends $ 111 $ 261 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index EMPIRE RESORTS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note A. Summary of Business and Basis for Presentation Basis for Presentation The condensed consolidated financial statements and notes as of March 31, 2009 and for the three-month periodsended March 31, 2009 and 2008 are unaudited and include the accounts of Empire Resorts, Inc. and subsidiaries (“Empire” or the “Company” or “we”). The condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all the information and the footnotes required by accounting principles generally accepted in the United States of America (“GAAP”) for complete financial statements. These condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) which are, in the opinion of management, necessary for the fair presentation of the financial position, results of operations and cash flows for the interim periods.These condensed consolidated financial statements and notes should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2008.The results of operations for the interim period are not indicative of results to be expected for the full year. Going Concern Our credit facility with the Bank of Scotland requires repayment of approximately $7,150,000 (outstanding balance of $7,617,000 less restricted cash on deposit of $467,000) on May 29, 2009. The holders of our Senior Convertible Notes ($65,000,000 principal balance due) have the right to demand repayment of the principal amount due on July 31, 2009.We do not presently have a source of repayment for this credit facility or for these notes and our operations will not provide sufficient cash flow to repay these obligations. On April 21, 2009, we received a letter from Bank of Scotland in which Bank of Scotland stated that it had received information that one or more defaults or events of default exist within the credit agreement with Bank of Scotland and that although the parties will engage in good faith discussions to address the situations that resulted in such defaults or events of default, Bank of Scotland reserves its rights and remedies under the credit agreement. On April 15, 2009, we received a letter from Plainfield Asset Management LLC (“Plainfield”), a holder of $22.5 million in principal amount of the Company’s Senior Convertible Notes, pursuant to which Plainfield stated that, among other things, it is a member of an ad hoc group of holders of our Senior Convertible Notes and that each of the members of the ad hoc group intends to exercise its put right in accordance with the terms of the indenture. A failure to repurchase the Senior Convertible Notes when required will result in an event of default under the indenture and could result in a cross-default under any other credit agreement to which we may be a party at such time.In addition, an event that may constitute a change in control under the indenture may also be an event of default under any credit agreement or other agreement governing future debt.These events permit the lenders under such credit agreement or other agreement to accelerate the debt outstanding thereunder and, if such debt is not paid, to enforce security interests in the collateral securing such debt or result in our becoming involved in an insolvency proceeding. The accompanying condensed consolidated financial statements have been prepared on a basis which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. The Company’s ability to continue as a going concern is dependent upon our ability to negotiate a renewal or extension of the maturity dates or to arrange financing with other sources to repay our credit facility with the Bank of Scotland on maturity and the holders of the Senior Convertible Notes if they demand repayment of the notes on July 31, 2009. Although we continue to pursue these plans, there is no assurance that we will be successful in obtaining financing.
